MekrimoN, J.,
(after stating the facts). The letter handed to the plaintiff on the 4th of October, 1884, by the “ yard dispatcher ” of the defendant, was clearly competent evidence, as tending to prove, not the truth of what was said in it, but that the agent of the defendant at and about its depot, where the plaintiff, in the course of his employment as policeman was accustomed to be, recognized and treated him as a policeman in the service of the defendant, as contemplated by the contract of employment alleged in the complaint. And, moreover, the fact of handing the letter to the plaintiff, and directing him to do service, was evidence,, corroborative of his testimony, while it tended to contradict the witness who handed it to him.
The defendant was not entitled to the special instructions which its counsel requested the Court to give the jury, because, if the jury believed the evidence in the view of it .contended for by the plaintiff, he was entitled to their verdict. There was evidence tending to prove the contract of *53employment, and service rendered the defendant in pursuance of it, substantially as alleged in the complaint, while there was evidence introduced by the defendant to the contrary. It was the province of the jury to hear and weigh it all, and determine what part of it they would believe. Nor was the contract in question made by the defendant entirely with the Board of Aldermen of the town of Charlotte. It was, indeed, a party to it, but so also was the plaintiff, in substance and legal effect.
The Board of Aldermen, at the instance of the defendant, agreed to appoint the plaintiff to be policeman, and did so appoint him, to do special police service at and about its depot, and to pay him a fixed part of the compensation agreed to be paid to him ; the defendant, as certainly agreeing to pay him another fixed part of it; the plaintiff agreeing on his part, to accept the appointment with its terms, and to do the service required. This seems to us to be the fair, practical import and effect of the contract — a sort of arrangement for the convenience of all, and for the special benefit of the defendant. The parties so understood and acted upon it. The defendant understanding that it had agreed to pay the plaintiff a certain part of his salary, placed his name on its “ pay-roll,” and for a considerable while regularly paid him the compensation it agreed to pay. There is nothing of which wé can conceive, in the nature of the arrangement and contract, that rendered it essential that the plaintiff’s wages should go into the hands of the Board of Aldermen, and thence into his own hands. That would be a useless sort of circumambulation that ill comports with practical business transactions: and it is not surprising that the defendant took this view, until this action was brought. Whether the plaintiff did service in pursuance of the contract as alleged by him, was a question of fact to be determined by the jury, and this they found in favor of the plaintiff.
*54The instructions given the jury by the Court were substantially correct. Judgment affirmed.
No error. Affirmed.